                                   .0
                                                                           'U/
    Case 6:18-cr-00016-RWS-KNM Document 143 Filed 10/11/18 Page 1 of 3 PageID #: 1660
                                                                                                 f

\/ - 6
                                                   I                    ,, :fS.DISTH/r '?   '-

                                                                    o
                                        On                                  s:     501?-.

                    o     tr> ohnef diiol
             (grand                                        o uc /a rotrociw


            ?Q0l~f~          ¦   _ ~to 0- |       c o     _   mo         j tj     v

         a. m ckv / C- o . rda .                  y A G t nd Jury j f ta .
 »f~ . J         g (.        _ftn l A Mmi iha
 o uc ~ oA A oLJit jA- _ f 9                 f   ) - j4    C - l- P *- __              _
Ayfri xo. .. A                          I        --- -- - : -                         . -


   Q      \ f h W i cl id A cI cM a y cjfc &
    '' CQj A' . ict dhjc S'uUZ&xmJmdkfi fs o I c nfj



         iO l V |C CG f div ' dpAenrla 'f _ C L ii/ d tke nd
                            nici f/?f o 2£) I Sfryf/y £ h d an
                 't i r ws&d- _ fha. h _ Jc i had „ fykd                  ch rly__.
 ApJ tncCA Xnhr/ fi r j CunxL t _h*= k&fh - Jsy-AtL &L&s .
cxn fj _ Jio did a ftaip vl _C&jc i. -                              f    CKm
                '~tk£m.k, li/P , ¦ (djC)Q&\ Qt n . J f y                   I ne a, If6

_ h i<j                 y                    _

  Th Jj d ckbi $ peeds fbed -dh . M asLl
•far fkp l jtftceA . .fa far _il                                         faao fe
fl O.mJjbihh            m;      i                                   h<u d
 a iM tXi i perjury-              k      CdX -jQ»£- bf _Co
     Case 6:18-cr-00016-RWS-KNM Document 143 Filed 10/11/18 Page 2 of 3 PageID #: 1661




               Co      y (     t i c 1 ) <                   /no n i g. J b
        m d         iA Y            h Ti . cifft A f s tn 4f
       .fktr                          _
          ift.. j         j     a/       k        in              >K 2iil n -/
-SAiL h_-QL£.         faett o        pmm eki'                Ci Plm MJ     ' t/, TtM a.

f   m d P\jMt              £4 5l           _L _ T Ktkfl                         ;


     T d f dc i                                    rtYijJJix :         . Ojar -
                              ft; :22 ci ,fJ l y p
             l p£ jLd:m§ i clcC iANi i    ol 0?/ , ;

                                       6 )(y CE)(Vl)-
                                           iy trf («> t* J

                        ( J.      c . Qj       _      j       !   ttAJitjjt fiurio'i     ')
Case 6:18-cr-00016-RWS-KNM Document 143 Filed 10/11/18 Page 3 of 3 PageID #: 1662




                                                                    5<
                                                               <% o




                              I
                                                                    (7




                          (

                                   *-




                                    \   r    r%
                                  ~ J
